NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-1482
                                       ___________

                                       BEN GROSS,
                                               Appellant

                                             v.

                                ROBERT CORMACK
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 3-13-cv-04152)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 25, 2014
               Before: FISHER, VANASKIE and GARTH, Circuit Judges

                               (Filed: September 29, 2014)
                                       ___________

                                        OPINION
                                       ___________

PER CURIAM

       Plaintiff Ben Gross appeals pro se from the District Court’s order denying his

motion to reconsider the dismissal of his case for failure to state a claim. For the reasons

that follow, we will affirm the District Court’s judgment.

                                             I.
         Ben Gross brought this suit in the District Court of New Jersey, alleging that

Robert Cormack, an attorney, wrongfully and fraudulently attempted to coerce him to

discharge a construction lien, violating several federal criminal statutes in the process.

Although the complaint contained sparse factual allegations, the attached exhibits

indicated that the alleged threats consisted of two letters that Cormack sent, in his

capacity as an attorney, to Gross. In those letters, Cormack demanded that Gross

discharge what he characterized as a fraudulent construction lien or face legal action.

Cormack also informed Gross that he was not permitted to enter the properties upon

which the lien was placed and that he would be treated as a trespasser if he attempted to

do so.

         The District Court dismissed the complaint for failure to state a claim pursuant to

28 U.S.C. § 1915(e), but it did so without prejudice and, even though it granted Gross an

open-ended opportunity to amend, marked the case closed. Gross quickly submitted to

the District Court a motion containing additional allegations that Cormack fraudulently

conveyed a property in order to impede Gross’ collection efforts.1 The factual details of

those allegations were also meager. The District Court denied Gross’ motion, noting that

Gross still failed to state a claim, if for no other reason than the fact that none of the

federal criminal statutes under which Gross sought remedy created a private right of


1
  Gross labeled this filing a “motion to reopen.” That characterization may have been
informed by the District Court’s administrative closure of the case despite granting leave
to amend. Thus, we construe the motion as an attempt to amend the complaint and not a
motion for reconsideration.
                                               2
action. Gross then submitted another motion to the District Court that contained a list of

various federal criminal statutes, but no additional factual allegations. The District Court

construed that filing as a timely motion for reconsideration, which it denied. Gross

appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.2 We exercise plenary review

over the District Court’s order dismissing the complaint for failure to state a claim. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We review for abuse of discretion

the District Court’s orders denying leave to amend, Winer Family Trust v. Queen, 503

F.3d 319, 331 (3d Cir. 2007), and Gross’ motion for reconsideration, see Harsco Corp. v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

                                            III.

       We agree with the District Court that Gross failed to state a claim and find no

abuse of discretion in the District Court’s orders denying leave to amend and the motion

for reconsideration. As an initial matter, the claims enumerated in Gross’ complaint

failed because, as the District Court noted, those federal criminal statutes do not provide a


2
   We construe the District Court’s order and opinion of December 16, 2013 as a denial of
leave to amend after a determination that amendment would be futile, which effectively
terminated the case on the merits. Moreover, Gross expressly stated in his notice of
appeal that he intended to stand on the complaint. See Borelli v. City of Reading, 532
F.2d 950, 951-52 (3d Cir. 1976) (per curiam). Pursuant to Federal Rule of Appellate
Procedure 4(a)(4), Gross’ motion to reconsider tolled the timeframe in which he could
file an appeal.

                                               3
private right of action. See Wisdom v. First Midwest Bank, 167 F.3d 402, 408 (8th Cir.

1999) (collecting cases determining no private right to action under the federal mail fraud

statute); United States v. D’Amato, 507 F.2d 26 (2d Cir. 1974). “Raising up causes of

action where a statute has not created them may be a proper function for common-law

courts, but not for federal tribunals.” Alexander v. Sandoval, 532 U.S. 275, 287 (2001)

(internal quotation marks omitted).3

       Moreover, Gross failed to include sufficient factual allegations to support any of

the claims presented. The scope and nature of Gross’ allegations are difficult to discern

on the face of the complaint. The complaint made vague reference to a lien that Gross

placed on properties that are purported to be owned by Cormack’s clients, who are not

named in this action. In a five-paragraph statement of facts, Gross accused Cormack of

coercion, threats, false statements, and fraudulently filing a fictitious transaction.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice” to state a claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The requisite degree of

specificity is even higher with regard to Gross’ allegations of fraud. See Fed. R. Civ. P.

9(b). The absence of meaningful factual pleading in Gross’ complaint rendered it

insufficient.


3
  To the extent that Gross’ allegations were intended to include claims of common-law
fraud or to seek other remedies based on state law, we read the District Court’s orders as
declining to exercise supplemental jurisdiction over any state law claims. See 28 U.S.C.
§ 1367(c).
                                               4
       Those insufficiencies remain even if we take into account all of the documents and

additional allegations that Gross submitted to the District Court in his subsequent

motions. Gross’ motion to reopen the case contained a statement that Cormack falsely

conveyed property in order to thwart collection efforts. It did not, however, provide

sufficient factual context for those assertions. By way of illustration, Gross failed to

describe with detail the nature or extent of his rights and interests in the conveyed

property or how the alleged transfer affected those rights and interests. And while Gross

attached exhibits indicating, among other things, that Cormack prepared a mortgage and

deed related to a transfer of property interests, those documents alone do not tell enough

of a story to permit the inference of any federal cause of action. See Iqbal, 556 U.S. 662.

       In his appellate briefing, Gross set forth additional allegations that Cormack

conspired to interfere with his right to prayer. Without providing factual details, Gross

cited to 18 U.S.C. § 1964 and 42 U.S.C. §§ 1985 (2) and (3).4 We will not consider

issues that are raised for the first time on appeal. See Harris v. City of Phila., 35 F.3d

840, 845 (3d Cir. 1994).




4
   In his response, Cormack provided some background on the nature of those claims.
According to Cormack, Gross was engaged in state court litigation with Cormack’s
clients, regarding a structure that he built on one of the properties. In the course of that
litigation, Gross complained that he was being excluded from praying in the structure,
which had been converted to a shul. The New Jersey Superior Court discharged Gross’
lien and denied a motion to compel the property owners to permit Gross to pray on their
property. Gross himself did not rely on these factual assertions and, even if he had, they
                                              5
                                                IV.

      For the foregoing reasons, we will affirm the judgment of the District Court.

Appellee’s motion for leave to file a supplemental appendix is denied.




do nothing to cure the deficient complaint upon which Gross expressly chose to stand.
                                            6